DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recited “…a gap is provided between the motor housing and the outer housing of the plug connection in a radial direction perpendicular to the axial direction, wherein at least one projection, which prevents play between the motor housing and the outer housing of the plug connection in the radial direction, is provided in the region of the gap”. However, the original disclosure does not provide support for the direction of the insertion direction of the plug connection as well as direction of at least one projection. Therefore, such underlined limitation is new matter which was not disclosed in the original disclosure as filed.
Claims 2-11 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2006/0113852 A1) in view of Sakohira et al. (US 7579730 B2).
RE claim 1, Adachi teaches a combination of a motor housing (20, 21) and a plug connection 50 (Fig.5), wherein the motor housing (20, 21) is provided for a motor 11 to drive movable components of a vehicle (¶ 24), wherein an outer housing 45 of the plug connection 50 is inserted into the motor housing (21, 22) (Fig.5) and wherein a gap 55 is provided between the motor housing (21, 22) and the outer housing 45 of the plug connection 50 (Fig.5), wherein at least one projection (21A, 52), which prevents play between the motor housing (20, 21) and the outer housing 45 of the plug connection 50, is provided in the region of the gap 55 (Fig.5) (It is noted that the term “play” was interpreted as “rattling and/or vibration according to instant application page 2, lines 30-35. Therefore, because Adachi disclosed that the projection 21A locked to the fixing claw 52 for forming a detachment restraining construction as recited in ¶ 59, such fitting portion would necessary perform the same function of preventing play between the motor housing and outer housing of the plug connection).
Adachi does not teach the plug connection is inserted along an axial direction and the gap is in a radial direction perpendicular such that the projection prevent play between the motor housing and the plug connection in the radial direction.
Sakohira evidenced that the plug connection (36, 107d) can be inserted along an axial direction (see Figs.1, 2 for connector 36 is inserted in axial direction of motor 2) or in a direction traverse to the axial direction (see Fig.4 for connector 107d is in direction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi by having the plug connection is inserted along an axial direction and the gap is in a radial direction perpendicular such that the projection prevent play between the motor housing and the plug connection in the radial direction, as suggested by Sakohira, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere rearrangement of part in an invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

RE claim 2/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the at least one projection (21A, 52) is designed as at least one rib 21A (Fig.5).
RE claim 3/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the projection 21A is provided on the motor housing (20, 21) (Fig.2B).

RE claim 4/2, Adachi in view of Sakohira has been discussed above. Adachi further teaches the at least one rib 52 extends in a direction in which the plug connection 50 is inserted into the motor housing (20, 21) when it is mounted on the latter (see Fig.5 for the rib 52 has vertical component that extended in the direction of arrow).

RE claim 5/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the at least one projection 21a is designed as a single piece with the motor housing 21 (Fig.5).

RE claim 7/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the at least one projection (21, 52) provides a form-fit between the motor housing (20, 21) and the plug connection 50 (Fig.5).

RE claim 8/3, Adachi in view of Sakohira has been discussed above. Adachi further teaches a motor housing (20, 21) with at least one projection 21a which is designed such that the motor housing (20, 21) can be used as a component of the combination of the motor housing (20, 21) and the plug connection 50 defined in claim 3.

RE claim 10/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the projection 21A provides a bearing point over its entire length (intended use, the projection 21A is capable of providing support point for the plug 21 along its entire length)

RE claim 11/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the plug connection 50 comprises a circumferential housing 50b (Fig.5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sakohira as applied to claim 1 above, and further in view of Herzberger et al. (DE 102009054590).
RE claim 6/1, Adachi in view of Sakohira has been discussed above. Adachi further teaches the at least one projection (21A, 52) provides a fit between the motor housing (20, 21) and the plug connection 50 (see Fig.5).
Adachi does not teach said fit is a force-fit.
Herzberger evidenced that force-fit connection between plug and housing component is well-known in the art (see abstract and title). The press-fit/interference-fit secured the connector to the housing without any screw thus that space required for the connector housing can be reduced (see translation ¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adachi in view of Sakohira by having said fit to be a force-fit, as suggested by Herzberger, to secured the connector to the housing without any screw thus that space required for the connector housing can be reduced.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sakohira as applied to claim 1 above, and further in view of Wiesler (US 6127752).
RE claim 9/1, Adachi in view of Sakohira has been discussed above. Adachi does not teach the movable component of a vehicle comprise at least one of a sun roof, 
Wiesler evidenced that it is well-known for compact size motor to be utilized in application that required small lightweight construction such as sunroof, windows or mirrors in a vehicle (col.1: 50-60 and col.4: 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Adachi in view of Sakohira in any applicable application that required small motor such as sunroof, windows or mirrors as evidenced by Wiesler.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
With regard to 35 USC 112:
On page 4 of the Remark, Applicant argued that Fig.1 disclosed that the inserting direction is the axial direction and the orientation of the projection/rib defined by the inserting direction extend in the axial direction.
In response: Applicant’s argument was not persuasive because the original disclosure does not provide support for the inserting direction is the axial direction. In addition, the original disclosure also does not provide any support for that the projection extend and prevent play of the motor housing in the radial direction (i.e.: direction along a radius of a curved path).
With regard to 35 USC 103:

First, Applicant argued that, in Sakohira, the connector case is just an integral part of a more complex molded part which include which Sakohira includes inter alia a holder main body 7a, a flange 7b, an extension 7c and a circuit receiving portion. The way in which the whole brush holder 7 is mounted to this opening of the yoke 4 is not explicitly described by Sakohira et al., but it must be assumed that it is also in an axial direction perpendicular to the cross section of the yoke's opening. Limiting the technical teaching of Sakohira et al. to the result that an arbitrary insertion direction of the plug (not the outer housing of the plug connection which shall receive the plug) is chosen as needed, for example based on the available space, does not teach that the plugging-in direction of the outer housing of the plug connection may also be altered.
In response: Applicant appeared to describe the structure of Sakohira without specifically pointing out any differences between the described structure and the claimed language. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Second, Applicant argue that the different in orientation in claim 1 is not a mere rearrangement of parts and also argued that the Office Action has not provided a substantially reason why one of ordinary skill would make the recited change.
In response: Applicant’s argument was not found persuasive because the Office Action provided clear motivation that the insertion position of the connector can be re-arranged to be suitable for different application and/or space optimization.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834